PAT CANNON, Circuit Judge.
This cause came before me, after due notice, upon defendants’ motion to dismiss plaintiffs’ complaint, and the court, after argument of counsel and examination of the complaint, finds that the plaintiffs failed to comply with provisions of §196.01, Florida Statutes, establishing as a condition concurrent to the institution of a suit of this character the filing with the complaint of the full amount of the taxes which the plaintiffs shall admit to be legal and due, or a receipt showing payment of those taxes prior to filing suit.
The court further finds that the allegations of the complaint affirmatively show that the subject properties have some determinable value for tax purposes, and admittedly are not exempt from taxation.
Under the applicable statutory provisions it is not possible for the plaintiff to cure the defective complaint by amendment at this late date.
It is accordingly upon full consideration ordered, adjudged and decreed that defendants’ motion to dismiss the complaint is granted, and that the complaint be and it is hereby dismissed, with prejudice.